Citation Nr: 1548804	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 10, 2013 for a left shoulder condition and a rating in excess of 20 percent thereafter.  

2.  Entitlement to a rating in excess of 10 percent for a low back condition.  

3.  Entitlement to a rating in excess of 10 percent for dermatosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984, December 1986 to December 1992 and September 1999 to June 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of the appeal, in a 2014 RO rating decision the Veteran's left shoulder condition was increased to 20 percent, effective July 10, 2013. 

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2015.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to increased ratings for a low back and dermatosis condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 27, 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated at his Board hearing that he wished to withdrawal his claim of entitlement to a rating in excess of 10 percent prior to June 10, 2013 for a left shoulder condition and a rating in excess of 20 percent thereafter.



CONCLUSION OF LAW

The criteria for withdrawal of entitlement to a rating in excess of 10 percent prior to June 10, 2013 for a left shoulder condition and a rating in excess of 20 percent thereafter by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his representative expressed an intent to withdrawn the claim for entitlement to a rating in excess of 10 percent prior to June 10, 2013 for a left shoulder condition and a rating in excess of 20 percent.  The communication received at the hearing qualifies as a valid withdrawal of the claim.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the evaluation assigned for left shoulder disability and it is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 10 percent prior to June 10, 2013 for a left shoulder condition and a rating in excess of 20 percent thereafter is dismissed.  





REMAND

Upon a review of the record, further evidentiary development is required prior to the adjudication of the Veteran's increased rating claims for a low back and dermatosis condition. 

As an initial matter, the most recent statement of the case regarding the Veteran's low back condition was issued in April 2012.  However, new relevant evidence has been associated with the claims file including a VA back condition examination in September 2014 and private treatment records regarding the back.  It is unclear if the Veteran has had any treatment for his back that is not documented in the claims folder.  Records from the Balboa Naval Medical Center dated up to October 2015 note numerous complaints of back pain.  As  

The Veteran was last afforded a VA skin examination in May 2011.  At the time of the examination the Veteran was noted to have dermatosis associated with pruritus on the bilateral arms, forearms, anterior legs, hands and anterior chest.  The Veteran had a recurrent rash which had not resolved using hydrocortisone steroid treatment and had not responded to more potent steroids.  However, in response to an early May 2011 treatment, the Veteran's rash had resolved on his back and was much less prominent on his anterior chest, upper arms, lower legs and hands.  The rash remained intensely red and disfiguring over both forearms, although, he reported, the redness was even more severe on his forearms prior to the treatment.  The Veteran also denied flare-ups of the skin condition.  

The Veteran testified at his August 2015 Board hearing regarding skin symptoms.  He reported he was seen once per year for a skin evaluation through Tricare.  He was last evaluated close to one year prior and planned on making an appointment.  He applied cream to his skin condition daily.  There were times the condition was not described as "severe" which was for about two hours after applying medicine but then it got red again.  He was instructed not to apply the cream more than 3 times per day.  He put the cream on most of his body in the morning before work and later in the day he put it on his arms and maybe his lower extremities.  The condition affected his upper extremities and went from his arms up to his shoulders and went some around his back down to his hands but not his fingertips.  He did have psoriasis of the fingernails which he was told could be from the skin disease but he was not sure.  The condition affected his lower extremities and went from his feet, through his shins/calves up to his thighs.  At the time of the hearing, visible inflammation was noted.  The testimony suggests the Veteran's skin condition may be worse than it was in the May 2011 VA examination.  On Remand, the Veteran should be afforded an updated VA skin examination.  

Likewise, the Board is of the opinion that efforts should be made to ensure that the all outstanding treatment records are obtained.  In this regard, the Veteran reported a once a year evaluation through Tricare for his skin condition.  While he has not reported specific recent treatment for his back, records from the Balboa Naval Medical Center dated up to October 2014 note numerous complaints of back pain.  On remand, the AOJ should make appropriate efforts to ensure that all pertinent treatment records are obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to his back and skin conditions (including those from the San Diego VAMC beyond May 2013) and any relevant Tricare records (including treatment records from Balboa Naval Medical Center from October 2014).   

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected dermatosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.   

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should state the percent of the entire body affected and the percent of the exposed areas affected.  He or she should also indicate whether the Veteran requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12-month period.

If any noted skin condition is determined to be separate from the Veteran's service-connected disabilities, this should be made clear. 

3.  Then, the AOJ should readjudicate the claims on appeal.  If the Veteran's claims remains denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


